Title: From George Washington to Richard Chichester, 8 August 1792
From: Washington, George
To: Chichester, Richard



Sir,
Mount Vernon Augt 8th 1792

On my return home I found your note of the 6th & Mr Whiting shewed me the letter you had written to him on the same subject the next day.
When the first came to this place I was from home, & when the second was presented to me I was too much engaged to write myself, but desired Mr Whiting to inform you of my objections as I should do as soon [as] I had leisure.
I should feel no dis-inclination, Sir, to comply with your request could I be of opinion that any other than my domestic deer were to be found in the skirt of Wood you wish to drive—or that the probability of finding one of these did not greatly exceed that of rousing any other. I have about a dozen deer (some of which are of the common sort) which are no longer confined in the Paddock which was made for them, but range in all my woods, & often pass my exterior fence.
It is true I have scarcely a hope of preserving them long, although they come up almost every day, but I am unwilling by any act of my own to facilitate their destruction; for being as much affraid of Hounds (on which acct I parted with all mine) as the wild deer are—and no man living being able (as they have no collars on) to distinguish them whilst they are running from the wild deer, I might, & assuredly should have them killed by this means. For this reason as it can be no object since Mr Fairfax, I am informed, is unwilling to have his Woods at Belvoir hunted, I am desirous of preserving mine. I am—Sir Yr Most Obedt Servt

Go: Washington

